Case: 17-30864   Document: 00515368895 Page: 1 Date Filed: 04/01/2020
  Case 3:16-cv-00742-BAJ-RLB Document 90 04/02/20 Page 1 of 2
    Case: 17-30864   Document: 00515368896 Page: 1 Date Filed: 04/01/2020
      Case 3:16-cv-00742-BAJ-RLB Document 90 04/02/20 Page 2 of 2




                    United States Court of Appeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
LYLE W. CAYCE                                                      TEL. 504-310-7700
CLERK                                                           600 S. MAESTRI PLACE,
                                                                        Suite 115
                                                               NEW ORLEANS, LA 70130

                                April 01, 2020


Mr. Michael L. McConnell
Middle District of Louisiana, Baton Rouge
United States District Court
777 Florida Street
Room 139
Baton Rouge, LA 70801

      No. 17-30864     John Doe v. DeRay Mckesson, et al
                       USDC No. 3:16-CV-742


Dear Mr. McConnell,
Enclosed is     a   copy   of    the    Supreme       Court   order    dismissing
certiorari.


                                    Sincerely,
                                    LYLE W. CAYCE, Clerk



                                    By: _________________________
                                    Stacy M. Carpenter, Deputy Clerk
